People v Bastien (2016 NY Slip Op 06225)





People v Bastien


2016 NY Slip Op 06225


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-03586
 (Ind. No. 1615/11)

[*1]The People of the State of New York, respondent,
vThierry Bastien, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher Blira-Koessler of counsel; Yuliya Shyrokonis on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Leach, J.), imposed April 28, 2015, upon his plea of guilty, after remittitur from this Court (see People v Bastien, 124 AD3d 907, 908), on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the resentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255).
ENG, P.J., AUSTIN, ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court